Citation Nr: 1818115	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-17 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from January 2006 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which, inter alia, denied entitlement to service connection for bilateral hearing loss.  In November 2011, the Veteran filed a timely notice of disagreement (NOD).  In June 2012, after a statement of the case was issued, she filed a substantive appeal, via a VA Form 9.  

In March 2014, the Veteran testified at a Board video conference hearing before a Veterans Law Judge (VLJ).  A transcript of the testimony is associated with the electronic claims file.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107 (c) (2012); 38 C.F.R. § 20.707 (2017).

In a November 2015 decision, the Board granted service connection for a lumbar spine disability and tinnitus, resolving those claims previously on appeal.  The Board remanded the claim for entitlement to service connection for bilateral hearing loss for further development.

In March 2017, the Board sent a letter to the Veteran, which explained that the VLJ who presided over her hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned.  In correspondence dated April 2017, the Veteran indicated that she did not wish to appear at another Board hearing.  

In July 2017, the Board remanded the claim for entitlement to service connection for bilateral hearing loss for further development.  For the reasons indicated in the discussion below, the RO complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Bilateral hearing loss did not manifest in service, within the one year presumptive period, or for years after service and is unrelated to the Veteran's in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. § 5103, 5103A; 38 C.F.R. § 3.159.   Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

In August 2011, a Formal finding of Unavailability of Service Records was issued to the Veteran.  Subsequently, service records were not reviewed by the RO at the time of the October 2011 rating decision.  However, service treatment records (STRs) were received in December 2011 for the period of January 31, 2006 to March 28, 2007; the entire period of the Veteran's active military service duty.  The RO reviewed the STRs and in June 2012, issued a statement of the case.

In its July 2017 remand, the Board instructed that the Veteran be afforded a new VA examination, specifically reconciling any inconsistencies in the evidence of record and addressing the in-service audiological evaluations.  For the reasons indicated in the discussion below, the RO complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Neither the Veteran nor her representative has raised any other issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Legal Principles and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  See also VA Adjudication Manual, M21-1, IV.ii.2.B.2.b (March 2, 2017) (noting that the Compensation Service has determined that sensorineural hearing loss is an organic disease of the nervous system.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is potentially applicable to cases such as this one in which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels.  Id. at 157.

The Veteran contends that her current bilateral hearing disability is a result of her noise exposure in service.  

STRs reflect that in September 2005, the Veteran underwent pre-induction audiometric testing which revealed hearing within normal limits.  At separation, in March 2007, audiometric testing reflects threshold shifts from the September 2005 testing results.  However, hearing was within normal limits.  

In an August 2011 statement, the Veteran reported that she was exposed to loud noise on the Pearl Harbor and she believed that this is where her hearing loss began. 

Post service, September 2011 VA audiology testing revealed normal pure tone thresholds in decibels as well as normal speech recognition scores, bilaterally.  The audiologist reported that the Veteran did not have any hearing loss in either ear.  She also stated that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift.  She reported that this disappears 16 to 48 hours after exposure to loud nose.  She reported that impulse sounds may also damage the structure of the inner ear resulting in an immediate hearing loss.  She stated that continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  She stated that if the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  She stated that since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  

A VA treatment record from June 2012 reflects that during primary care assessment, the Veteran denied symptoms of hearing loss.  A VA treatment record from November 2012 reflects that the Veteran reported to the clinic for a hearing test with complaint of gradual decrease in hearing since her 2010 examination.  She reported difficulty in most situations.  As an assessment, the examiners reported that pure tone thresholds were slightly worse than the 2011 VA audiological testing but were not in agreement with her speech recognition scores.  During a primary care assessment in February 2013, the Veteran, again, denied symptoms of hearing loss.  

During the March 2014 Board hearing, the Veteran testified that she was around machines as an engineer in service.  She reported that they had earplugs and were supposed to be wearing hearing muffs on the of the ear plugs.  She reported that sometimes she couldn't do that and they did not always work as well as they should.

January 2016 VA audiometric testing revealed the following pure tone thresholds in decibels:

Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
25
20
25
25
25
Left
25
20
25
25
25

Her speech recognition scores were 96 percent for the right ear and 92 percent for the left ear.  The examiner noted normal hearing bilaterally.  The examiner stated that the Veteran's bilateral hearing loss at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  However, as rationale, she reported that induction and discharge audiograms revealed normal hearing and no shift in thresholds.  She continued to report that the National Institute for Occupational Safety and health (NIOSH) recommends that significant threshold shift is defined as 15 decibels hearing loss shift or more at any one frequency of 500 Hz to 4000 Hz.  She stated that there is not significant shift in thresholds from induction to discharge.  She reported that according to Institute of Medicine, current science indicates that "understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  Additionally, the Institute of Medicine reports that the evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure.  She concluded that as a result, given normal hearing at discharge, and no significant shift in thresholds from induction to discharge of third active duty tour, hearing impairment is less likely as not (less than 50/50 probability) caused by or aggravated by military noise exposure.  

September 2017 VA audiometric testing revealed the following pure tone thresholds in decibels:

Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
25
20
25
25
25
Left
25
20
25
25
25

Her speech recognition scores were 84 percent for the right ear and 92 percent for the left ear.  The examiner noted normal hearing bilaterally.  The examiner found that there was not permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6000 Hz bilaterally.  The examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not (50 percent probability) caused by or a result of an event in military service.  The examiner conceded military noise exposure to include exposure to generators, diesel engines, rifles, and pistols.  As rationale, she reported that a significant threshold shift would be considered 15 decibels at any frequency.  She reported that from enlistment to separation, the right ear only had one frequency that had any negative shift, which was a five decibel shift.  Additionally, from enlistment to separation, the left ear had a 10 decibel shift at 1000 Hz.  She continued to report that a five and 10 decibel shift is not considered significant and can be in a test re-test reliability range.  She noted that the Veteran had normal word recognition abilities at the time of the VA examination in 2011, years after separation.  She stated that the Veteran had hearing loss for VA purpose at the time of the examination based on her word recognition scores; however, the Veteran's hearing loss is less likely as not related to military noise exposure.  

Upon review of the evidence of record, the Board finds that service connection for bilateral hearing loss must be denied.  As an initial matter, the Board finds that the Veteran has a current bilateral hearing loss disability and that the Veteran has competently asserted in-service noise exposure.  The Board accepts the Veteran's assertions as to her noise exposure as credible and consistent with the circumstances of her service.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  Thus, the dispositive issue is whether there is a nexus between the two.

The Board finds that the evidence does not establish that there is a relationship between the Veteran's current hearing loss and service, to include her in-service noise exposure.

As noted, no bilateral hearing loss was shown in service nor was such competently and credibly indicated for many years thereafter.  The evidence of record first documents hearing loss to an extent recognized as a disability by VA in January 2016 for the left ear and September 2017 for the right ear; well outside of the one year presumptive period.  Significantly, neither in the statements submitted in connection with the appeal nor during the VA examinations did the Veteran indicate that she had continuity of hearing loss symptomatology since service.  Moreover, the Veteran denied symptoms of hearing loss during her primary care assessment in 2013.  Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable).  Consequently, there is no medical or lay evidence that hearing loss had its onset during service, within the one year presumptive period, or for many years thereafter, and 38 C.F.R. § 3.303(b) is not for application.

In addition, the September 2017 VA audiologist explained the reasons for her conclusion based on an accurate characterization of the evidence of record as well as medical literature.  The opinion is therefore entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The VA examiner based her conclusion on multiple factors and neither the examiner nor the Board's conclusion of a lack of a relationship between hearing loss and in-service noise exposure is based solely on the normal hearing testing at separation.  Cf. Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability).  The September 2017 VA examiner also noted the in-service and post service audiometric scores as instructed by the Board's January 2017 remand.  To the extent that the January 2016 VA examiner indicated both that hearing loss was and was not related to in-service noise exposure, reading the opinion as a whole and in the context of the evidence of record, including the lack of right ear hearing loss and the examiner's rationale, the opinion indicated that the hearing loss was not related to service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Given the inconsistency, however, the Board will not consider the examination report to be probative evidence against the claim.

To the extent that the Veteran has opined that her hearing disability is related to service, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to the etiology of his current hearing disability is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that her lay statements are competent, the Board finds the specific, reasoned opinion of the VA medical professional in September 2017 to be of greater probative weight than the Veteran's more general lay assertions.  Thus, the preponderance of evidence is against a relationship between the Veteran's hearing loss disability and in-service noise exposure.

For the foregoing reasons, entitlement to service connection for bilateral hearing loss is not warranted.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


